Citation Nr: 0500693	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis B and C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO denied to service connection for 
hepatitis B and C.  The veteran perfected an appeal this 
issue.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran asserts his hepatitis B and C are related to his 
time in-service.  Specifically, he contends the hepatitis C 
is related to receiving vaccinations, getting a tattoo, 
having sexual relations with a Korean woman, or treatment for 
an arm abscess due to intravenous (IV) drug abuse.  

The April 2002 VA examination of the veteran indicated that 
from the medical evidence presented the examiner could not 
answer whether the veteran's hepatitis was related to 
service.  The Board finds another opinion is necessary in 
order to decide the veteran's claim.  

In this regard, the veteran's service medical records 
indicate he was treated for gonorrhea in 1971.  The records 
also note that the was provided inoculation shots for cholera 
and plague in service.  The records do not show that the 
veteran obtained a tattoo during service.  

Records from [redacted],[redacted], [redacted],  note post-
service drug abuse, with a history of treatment in 1992 and a 
"drug infraction" in 1996.  These records also note that 
the veteran has a tattoo.

The veteran reported being admitted to St. Albans VA Medical 
Center, while on leave in July 1970, for an abscess on his 
left arm that resulted from IV drug use.  The RO attempted to 
obtain these records but was advised that the facility had no 
record of any treatment or hospitalization for the veteran.  

The veteran's claims file does not include any medical 
records from his discharge from service to November 1999.  
Such information could be helpful to the VA examiner in 
rendering an opinion.  Thus, the veteran should be asked to 
provide authorizations to release medical records for any 
post-service medical care he received, to include the 1992 
substance abuse treatment.

Accordingly, this appeal is remanded to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran from discharge 
to November 1999, to include his 1992 
treatment for substance abuse.  After 
securing any necessary release, the RO 
should obtain these records.

2.  After obtaining any additional 
records to the extent possible, the RO 
should obtain a VA medical opinion in 
order to determine whether the veteran's 
hepatitis C is less likely, more likely, 
or as likely as not related to: 
a) IV drug use; b) having sexual 
relations in service; 
c) getting a tattoo; and/or d) 
inoculations in service.  All opinions 
should be based on a review of the 
evidence of record, including the 
service medical records, and sound 
medical principles.  The claims file 
must be sent to the examiner for review.  
The examiner should provide a rationale 
for all opinions expressed.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining 
issues on appeal.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided 

with a supplemental statement of the 
case and be given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






